PER CURIAM.
In this direct criminal appeal, we agree with appellant that the state committed a discovery violation when it failed to disclose a recording of a conversation between appellant and his mother made while appellant was in jail awaiting trial, and that the trial court failed to comply with the requirements of Richardson v. State, 246 So.2d 771 (Fla.1971). However, having carefully reviewed the record, we are satisfied to the exclusion of all reasonable doubt “that the defense was not procedurally prejudiced by the discovery violation.” Scipio v. State, 928 So.2d 1138, 1150 (Fla.2006) (citing State v. Schopp, 653 So.2d 1016, 1021 (Fla.1995)). Accord Smith v. State, 7 So.3d 473, 506-07 (Fla. 2009). Accordingly, we affirm.
AFFIRMED.
WOLF, WEBSTER and CLARK, JJ., concur.